Citation Nr: 0507552	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-00 042A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is eligible for VA benefits.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The appellant's spouse has no recognized active service with 
the United States 
(U. S.) Armed Forces.  

This appeal arises from a June 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO determined that the appellant was not eligible for VA 
benefits.  

In a statement received in September 2004, R.F.R. indicated 
that he was counsel for the appellant and requested a period 
of an additional 60 days to respond to the June 2004 
supplemental of the case.  However, the appellant did not 
provide any additional information or evidence, and the case 
was not forwarded to the Board until December 2004.  
Additionally, R.F.R. did not provide a signed consent from 
the appellant.  See 38 C.F.R. § 20.603(a).


FINDING OF FACT

The appellant's spouse does not have verified active military 
service with the 
U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In January 2002, in connection with the RO's adjudication of 
the appellant's claim for VA benefits, the RO requested the 
National Personnel Records Center (service department) to 
verify the spouse's dates of active service with the U. S. 
Armed Forces.  The service department responded in May 2002 
with the following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
recognized guerillas, in the service of 
the United States Armed Forces.

In a remand issued in January 2004, the Board of Veterans' 
Appeals (Board) instructed the RO to submit alternate 
spellings of the spouse's name to the service department for 
verification.  The RO submitted this request to the service 
department in April 2004.  In June 2004, the service 
department responded that a search of the alternate spellings 
had again found no recognized military service with U. S. 
Armed Forces.

The appellant has alleged that her deceased spouse served 
with the U. S. Armed Forces during World War II.  To support 
this claim she has submitted statements from herself and 
child that attest the veteran served in World War II, an 
affidavit apparently completed by the veteran at the end of 
World War II or soon thereafter in which he asserted he had 
fought as a guerilla against Japanese forces in World War II, 
and documents from the Philippine Armed Forces and Government 
that recognized his military service during World War II.  

This evidence was submitted to support the appellant's 
contention that her spouse had military service with the U. 
S. Armed Forces during World War II.  Unfortunately, VA is 
bound by the determination of the appropriate service 
department of the U. S. Armed Forces.  As this office has not 
verified the appellant spouse's active military service with 
the U. S. Armed Forces, the appellant is ineligible for VA 
benefits.  Therefore, her appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

Finally, with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, the 
Board notes that under 38 U.S.C. § 5103(a) and § 5103A, VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim, or assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, such as is 
the situation here.  See VAOPGCPREC 5-2004 (June, 23, 2004).  
The legal outcome in this case is clearly dictated by the 
existing law regardless of any further notice or development.  
See Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985) (While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.)  In addition, the RO fully 
complied with the Board's remand instructions of January 2004 
and further development based on those instructions is not 
warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


